7/9/2018        Christian Perfection and Contemplation: According to St. Thomas Aquinas and St. John of the Cross by Reginald Rev. Fr. Garrigou-L…



                                                                   Shop / Books


               Christian Perfection and Contemplation:
            According to St. Thomas Aquinas and St. John of
                               the Cross
                                                      by Reginald Rev. Fr. Garrigou-Lagrange




                                                                                       NOOK Book (eBook)
                                                                                       $ 8.49         $9.99 | Save 15%

                                                                                           Format
                                                                                                                                    
                                                                                           NOOK Book - $8.49

                                                                                       View All Available Formats & Editions



                                                                                                 ADD TO CART                     Instant Purchase


                                                                                       Available on Compatible NOOK Devices
                                                                                       and the free NOOK Apps. 

                                                                                              LendMe®— See Details

                                                                                       Want a NOOK ? Explore Now




                                                                                               Buy         Get                 Add to
                                                                                         As               Free         Wishlist
                                                                                          Gift            NOOK
                                                                                                           Book
                                                                                                           Sample




                           Customers Who Bought This Item Also Bought




                                     The Secret of                                     Contemplating the        The Three Ways of
             Novena to the Holy      Confession:              A Pocket Guide to        Trinity:                 the
             Ghost                   Including the Wond…      Confession               The Pat to the Abun…     Spiritual Life
             by Ghost                by Paul O'Sullivan O…    by Michael Dubruiel      by Raniero Cantala…      by Reginald Garrigo…
                                                                                            




               Case 3:16-cv-00695-FDW-DCK Document 94-44 Filed 11/14/18 Page 1 of 1
https://www.barnesandnoble.com/w/christian-perfection-and-contemplation-r-garrigou-lagrange/1008572500?ean=9781505102512
